ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing, plaintiff Willie Lee Wood directs our attention to an oversight in the trial court’s decree and in our affirmation. All parties stipulated that the expert economist, Dr. David Townsend, was entitled to an expert fee of $300.
We amend the trial court’s judgment and our decree to award this expert fee and tax it as costs. With this amendment, the application for rehearing is denied.
*741DECREE AMENDED; REHEARING DENIED.
WATSON, J., concurs in amending the decree.